BRANDON P. ACCARDI, ESQ.
STERN & EISENBERG, PC
1040 N. KINGS HIGHWAY, SUITE 407
CHERRY HILL, NJ 08034
TELEPHONE: (609) 397-9200
FACSIMILE: (856) 667-1456

                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                         (CAMDEN)

 In Re:
                                                     Chapter 13
       Carlos Benvennutti, Jr
       Vernice L. Tolliver-Benvennutti aka           Case Number: 18-28608-ABA
       Vernice L Tolliver
                                                     Hearing: October 8, 2019 at 10:00 am
          Debtor(s)

              NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

TO:

Carlos Benvennutti, Jr
2402 Brandeis Avenue
Cinnaminson, NJ 08077

Vernice L. Tolliver-Benvennutti aka Vernice L Tolliver
2402 Brandeis Avenue
Cinnaminson, NJ 08077

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Isabel C. Balboa, Esquire
Cherry Tree Corporate Center
535 Route 38 - Suite 580
Cherry Hill, NJ 08002


        PLEASE TAKE NOTICE THAT on October 8, 2019 at 10:00 am or as soon as counsel may be
heard, the undersigned, attorneys for creditor, Village Capital & Investment, LLC (“Creditor”), by its
attorneys, Stern and Eisenberg PC, will move before the Honorable Andrew B. Altenburg, Jr. in
Courtroom 4B, Mitchell H. Cohen U.S. Courthouse, United States Bankruptcy Court, 400 Cooper
Street, Camden, NJ 08101, for an Order granting Creditor relief from the automatic stay provisions of
the Bankruptcy Code; modifying, terminating and vacating the automatic stay pursuant to 11 U.S.C.
§362 (d) and §1301 with respect to real property located at (and known as) 2402 Brandeis Avenue,
Riverton, NJ 08077 (the “Property”) in the Debtor(s)' possession and control. Creditor's Motion shall
also request that the Order granting the foregoing relief allow Creditor to proceed with process or other
lawful action against Debtor(s) necessary to recover possession of the Property and to otherwise
exercise all rights under State and Federal Law in and to the Property, including without limitation, the
right to foreclose, sell or otherwise transfer the Property. Creditor seeks to enforce its rights as more
fully set forth in the mortgage and note dated 05/27/2012. Creditor will rely on the attached
Certification in Support of this Motion. Creditor further seeks that in the event the instant case is
dismissed or otherwise terminated (without discharge) that the Automatic Stay arising under any
subsequent filing within a year of such dismissal be limited to 30 days unless extended by Court Order.

      If you oppose the motion you must file a response within the time provided under the Rules of
Bankruptcy Procedure and Local Rules. If you do not file a timely response then the requested relief
may be entered without further hearing.

       Creditor will also request that the requirements of Rule 3002.1 should not apply to Creditor and
Debtor(s) will not be considered current with Creditor at the conclusion of the instant case.



                                                    Respectfully Submitted:
                                            By:     /s/ Brandon P. Accardi, Esq.
                                                    Brandon P. Accardi, Esq.
                                                    Stern & Eisenberg, PC
                                                    Counsel for Movant



Date: September 10, 2019
